2018 IL App (1st) 150043

                                                                         FIRST DIVISION
                                                                         February 20, 2018

                                           No. 1-15-0043


                                       IN THE

                             APPELLATE COURT OF ILLINOIS

                                   FIRST DISTRICT



 THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the
                                                             )      Circuit Court of
                Plaintiff-Appellee,                          )      Cook County.
                                                             )
 v.                                                          )      No. 86 CR 9932 (02)
                                                             )
 CURTIS CROFT,                                               )      The Honorable
                                                             )      Lawrence E. Flood,
                Defendant-Appellant.                         )      Judge Presiding.


       PRESIDING JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Harris and Simon concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant Curtis Croft appeals from the second-stage dismissal of his successive petition

for postconviction relief under the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West

2014)). His petition asserted that his discretionary sentence of natural life in prison without

parole was imposed without consideration of the factors cited in Miller v. Alabama, 567 U.S. 460

(2012). The circuit court concluded that defendant’s claims were barred by res judicata in light

of our opinion in People v. Croft, 2013 IL App (1st) 121473, in which we rejected defendant’s

first Miller challenge to his discretionary life sentence. The circuit court therefore dismissed

defendant’s successive petition.
No. 1-15-0043


¶2     On appeal, defendant contends that the law has changed since our previous opinion and

that res judicata does not apply. He further argues that he is entitled to a new sentencing hearing

at which the sentencing court can consider the “hallmark features” of youth. The State concedes

that res judicata does not bar defendant’s Miller claim but argues that defendant is not entitled to

a new sentencing hearing because the circuit court considered defendant’s youth as well as

defendant’s role in the offense in reaching its discretionary sentence. For the following reasons,

we affirm the judgment of the circuit court.

¶3                                      BACKGROUND

¶4     At the age of 17, defendant participated in the gang rape, kidnapping, and murder of 16­

year-old Kim Boyd. An autopsy revealed that Boyd had been stabbed over 40 times in the head,

face, neck, hands, abdomen, back, and buttocks. She had bruises on her face, elbow, and back,

along with a broken thigh bone and several fractured ribs. She further sustained injuries

consistent with coming into contact with the underside of a car. The cause of death was

attributed to the stab wounds.

¶5     A thorough recitation of the facts can be found in our opinion affirming defendant’s

convictions. People v. Croft, 211 Ill. App. 3d 496 (1991). We set forth here only those facts

necessary to understand our disposition. Defendant waived his right to a jury trial. The testimony

at trial showed that a number of people, including defendant and Boyd, were drinking at

defendant’s home in the early morning of July 13, 1986. There was testimony that Demetrius

Henderson struck Boyd and forced her to have sexual intercourse with him. While Henderson

was having sex with Boyd, defendant forced Boyd to perform oral sex on him. Henderson and

defendant then forced Kevin Campbell and Alonzo Woodard to have sex with Boyd. After the

sexual assault, Boyd was blindfolded and placed in the trunk of Henderson’s car.



                                                 2

No. 1-15-0043


¶6     Detective Lawrence Tuider testified that he interviewed defendant and that defendant

denied having sex with Boyd. Defendant told Tuider that he acted as the lookout while Boyd was

taken to the car, and that he was a passenger when Henderson drove off with Boyd in the trunk.

Defendant claimed to have told Henderson that they should feed Boyd and let her go home but

Henderson refused. They drove to an alley where they removed Boyd from the trunk and got

back in the car. Defendant was a passenger when Henderson ran Boyd over with the car five

times. Henderson got out of the car and stabbed Boyd repeatedly, returned to the car, and the two

then drove back to defendant’s home and went to sleep.

¶7     Assistant State’s Attorney (ASA) Bernard Murray testified that he interviewed defendant,

who stated that Henderson struck Boyd and forced her to have sex with him, and then Woodard

had sex with her. Henderson stated that they would either have to kill Boyd or that she would go

to the police, but defendant did not agree. Defendant said that Henderson blindfolded Boyd and

put her in the trunk of his car. Defendant claimed to have said they should feed Boyd and take

her home, but Henderson refused. Defendant got in Henderson’s car and the two drove to an

alley. Defendant claimed to have stayed in the car while Henderson took Boyd out of the trunk,

ran over her with the car four to five times, and then stabbed her repeatedly. Henderson then

drove back to defendant’s home.

¶8     Defendant testified that he did not have sexual intercourse with Boyd but was present in

the room while the others did. He testified that at about 4 a.m., he was in the car with Henderson

and Boyd. He denied that Boyd was blindfolded or in the trunk of the car. They stopped at

defendant’s girlfriend’s house, and defendant knocked on her door but there was no answer.

When he tried to return to the car, Henderson had driven away. Defendant stated that he told




                                                3

No. 1-15-0043


police and ASA Murray this sequence of events and denied making any statements inconsistent

with his trial testimony.

¶9     The circuit court found defendant guilty of murder, aggravated kidnapping, and

aggravated criminal sexual assault. The trial judge, Judge Richard E. Neville, sentenced

defendant to life in prison for murder, 45 years for aggravated criminal sexual assault, and 10

years for aggravated kidnapping, with the sentences to run concurrently. On direct appeal,

defendant did not challenge his convictions but instead argued that the circuit court improperly

relied on his codefendants’ statements during sentencing. We affirmed defendant’s convictions

but remanded for resentencing before a different judge. Croft, 211 Ill. App. 3d 496. On remand,

circuit court Judge James N. Schrier presided over the resentencing hearing held on May 7, 1992.

The circuit court heard mitigation testimony from defendant’s father, grandfather, grandmother,

and girlfriend with whom he had a child, as well as from Reverend Gordon McLean, a minister

of 43 years who had actively counseled prisoners who might be released. The circuit court also

considered defendant’s high school records from Statesville, a letter from a teacher from the

university that taught at Statesville, defendant’s statement in allocution, and arguments from

counsel in aggravation and mitigation. At the end of the hearing, Judge Schrier stated:

                “ ‘The defendant talks about mistake in judgment. This is not a case of passive

       presence, negative acquiescence, mistaken judgment, none [sic] participation. It is not a

       situation of not using good judgment to associate with certain people, in effect then being

       in the wrong place at the wrong time.

                This is a case of the defendant’s participation in the series of events which

       properly resulted in guilty findings as to murder and aggravated kidnapping and

       aggravated criminal sexual assault.



                                                4

No. 1-15-0043


                The evidence in this case seems to me to be about a person who was really cold

      hearted, almost inhuman in his participation in this brutal, heinous, evil doing. One of the

      most brutal crimes I have ever seen in all the years I’ve spent in this building.

                About 40 stab wounds, gang rape, driving over this young girl in a car, after

      having her in the trunk. One can almost not imagine any worst [sic] facts. Nightmarish is

      almost too weak a word. It staggers the imagination.

                And this defendant cannot simply say, gee, I’m terribly sorry this all happened.

                There is [sic] certain crimes that there are no second chances. There are [sic] no

      one free bite. There are no forgivenesses, saying I’m sorry, expressing regret. Even if I

      were to consider the defendant’s words about mistake in judgment to be equivalent, are

      [sic] not good enough.

                There was a participation in one of the brutal [sic] crimes that I’ve heard about.

      And for that a great penalty must be paid. The victim cannot be brought back and the

      family’s tragedy, which the defendant alluded to in his remarks cannot be allayed. I [sic]

      simply saying, well, I’m sorry it happened. I’m sorry, I was there or legally participated.

                So, considering the presentence report, considering the arguments and testimony

      and evidence at this sentencing hearing, considering the factors set forth in the statute,

      considering the crime and the criminal, the crime being about as heinous a murder as one

      can imagine, and by a person who because of the nature of the crime, one can only

      determine to have evil intentions and to be absolutely heartless, merciless and heartless

      during the killing and torture of this young girl.

                All things considered, the sentence of the Court will be a reiteration of Judge

      Neville’s sentence, that is natural life without parole on the murder, 45 years for



                                                 5

No. 1-15-0043


       aggravated criminal sexual assault, and 10 years for aggravated kidnapping,

       concurrent.’ ” Croft, 2013 IL App (1st) 121473, ¶ 3.

Defendant appealed the circuit court’s resentencing order. We reduced defendant’s sentence for

aggravated criminal sexual assault to 30 years’ imprisonment, but otherwise affirmed. Id.;

People v. Croft, No. 1-92-2163 (1994) (unpublished order under Illinois Supreme Court Rule

23).

¶ 10   Defendant then filed a pro se postconviction petition, asserting ineffective assistance of

trial and appellate counsel. The circuit court summarily dismissed his petition. We initially

affirmed the circuit court’s dismissal, finding that the petition was untimely. People v. Croft, No.

1-99-1606 (2001) (unpublished order under Illinois Supreme Court Rule 23). Following a

supervisory order from our supreme court (People v. Croft, 205 Ill. 2d 600 (2003) (supervisory

order)), we remanded to the circuit court for further proceedings (People v. Croft, No. 1-99-1606

(2004) (unpublished order under Illinois Supreme Court Rule 23)). Defendant then filed a pro se

amended postconviction petition, asserting that his life sentence was unconstitutional under

Roper v. Simmons, 543 U.S. 551 (2002). The State moved to dismiss defendant’s amended

petition. The circuit court appointed counsel to represent defendant, and on March 22, 2012, the

circuit court dismissed the amended petition as untimely.

¶ 11   On appeal, defendant argued that his natural life sentence violated Miller, 567 U.S. 460.

We rejected his argument, finding that Miller did not apply to discretionary life sentences for

juvenile offenders. Croft, 2013 IL App (1st) 121473, ¶ 8. We also observed that:

       “At defendant’s sentencing hearing, moreover, the trial court expressly considered

       defendant’s presentence investigation report, which included his age, as well as ‘the

       crime and the criminal.’ People v. Partin, 156 Ill. App. 3d 365, 373 (1987) (trial court is



                                                 6

No. 1-15-0043


       presumed to have considered any evidence of mitigation before it). Ultimately, however,

       the [trial] court found the murder of which defendant was convicted to be ‘brutal’ and ‘as

       heinous a murder as one can imagine,’ and, on that basis, rejected a term of years in favor

       of a sentence of natural life imprisonment. This court rejected defendant’s claim on direct

       appeal that his sentence was excessive. Croft, No. 1-92-2163. Contrary to defendant’s

       claim, there is simply no basis for applying Miller in this case. Defendant not only

       received a discretionary life sentence, but his youth was also a mitigating factor

       considered by the court in its sentencing determination. Miller, 567 U.S. at [465,

       483] ***.” Croft, 2013 IL App (1st) 121473, ¶ 14.

¶ 12   On October 3, 2012, defendant filed a pro se motion for leave to file a successive

postconviction petition. He again challenged his sentence under Miller. The circuit court

appointed counsel to represent defendant, and counsel filed a supplemental postconviction

petition. On December 12, 2014, the circuit court, on the State’s motion, found that defendant’s

Miller claim was barred by res judicata in light of Croft, 2013 IL App (1st) 121473, and

dismissed the petition.

¶ 13   Defendant filed a timely notice of appeal. After this matter was fully briefed in this court,

the supreme court filed its opinion in People v. Holman, 2017 IL 120655. We ordered the parties

to file supplemental briefs addressing the effect of Holman on the case before us.

¶ 14                                       ANALYSIS

¶ 15   Defendant’s first argument is that res judicata does not bar his successive postconviction

petition because the law has changed since we first rejected his Miller claim. In its supplemental

response brief, the State agrees that recent case law “overrides the res judicata bar to

[defendant’s] eighth amendment claim and that Holman extended the rule of [Miller] to



                                                7

No. 1-15-0043


discretionary life sentences.” We also agree and conclude that defendant’s Miller claim is not

barred by res judicata due to intervening changes in the law since our previous disposition.

¶ 16   The doctrine of res judicata provides that when a court of competent jurisdiction renders

a final judgment on the merits of a claim, the court’s judgment is conclusive of the rights of the

parties and operates as a bar to future litigation of the same claim. Nowak v. St. Rita High School,

197 Ill. 2d 381, 389 (2001). Res judicata may be relaxed, however, when the law has changed

from a previous appeal. People v. Sanders, 393 Ill. App. 3d 152 (2009). A brief review of the

controlling precedent shows that the law has evolved since we filed our opinion in Croft, 2013 IL

App (1st) 121473.

¶ 17   In Miller, the Supreme Court expanded on cases involving juvenile offenders that stand

for the proposition that the “imposition of a State’s most severe penalties on juvenile offenders

cannot proceed as though they were not children.” Miller, 567 U.S. at 473-74 (discussing Roper,

543 U.S 551, and Graham v. Florida, 560 U.S. 48 (2010)). The Court explained that sentencing

schemes imposing mandatory life sentences on juvenile offenders violate the eighth amendment.

Miller, 567 U.S. at 479. Miller holds that before a state may impose a life sentence on a juvenile

offender, the sentencing court must “take into account how children are different, and how those

differences counsel against irrevocably sentencing them to a lifetime in prison.” Id. at 480.

¶ 18   Our supreme court subsequently found that Miller declared a new substantive rule and

therefore applied retroactively to cases on collateral review. People v. Davis, 2014 IL 115595,

¶ 39. Our supreme court’s holding in Davis is consistent with the Supreme Court’s finding in

Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 734-36 (2016), that “Miller

announced a substantive rule of constitutional law” that applies retroactively.




                                                 8

No. 1-15-0043


¶ 19   In People v. Reyes, 2016 IL 119271, ¶ 9, our supreme court observed that, “A mandatory

term-of-years sentence that cannot be served in one lifetime has the same practical effect on a

juvenile defendant’s life as would an actual mandatory sentence of life without parole—in either

situation, the juvenile will die in prison.” The court concluded that “a legislatively mandated

sentence of 97 years, with the earliest opportunity for release after 89 years” imposed on a 16­

year-old offender amounted to an unconstitutional de facto life sentence under Miller. Id. ¶ 10.

Finally, in Holman, our supreme court held that “Miller applies to discretionary sentences of life

without parole for juvenile defendants.” 2017 IL 120655, ¶ 40.

¶ 20   As the foregoing cases make clear, a juvenile offender may raise a Miller claim to either

a life sentence or a term-of-years sentence that amounts to a de facto life sentence, whether the

circuit court imposed the sentence pursuant to a mandatory sentencing scheme or a discretionary

sentencing scheme. The portion of our prior opinion in which we held that Miller did not apply

to discretionary life sentences is no longer correct. As noted above, a change in law is an

exception to the application of res judicata. We agree with the parties that, due to intervening

changes in the law, our opinion in Croft, 2013 IL App (1st) 121473, does not bar defendant’s

successive postconviction petition asserting a Miller claim, and we conclude, therefore, that our

prior decision cannot stand as a procedural barrier to defendant asserting his Miller claim to the

circuit court’s imposition of a discretionary life sentence.

¶ 21   Furthermore, in our previous opinion, we concluded that the circuit court did consider

defendant’s youth as a mitigating factor at sentencing. But in Holman, our supreme court

expressly adopted a framework for evaluating whether a sentencing court’s imposition of a life

sentence on a juvenile offender complied with Miller:




                                                  9

No. 1-15-0043


                “Under Miller and Montgomery, a juvenile defendant may be sentenced to life

       imprisonment without parole, but only if the trial court determines that the defendant’s

       conduct showed irretrievable depravity, permanent incorrigibility, or irreparable

       corruption beyond the possibility of rehabilitation. The court may make that decision

       only after considering the defendant’s youth and its attendant characteristics. Those

       characteristics include, but are not limited to, the following factors: (1) the juvenile

       defendant’s chronological age at the time of the offense and any evidence of his

       particular immaturity, impetuosity, and failure to appreciate risks and consequences;

       (2) the juvenile defendant’s family and home environment; (3) the juvenile defendant’s

       degree of participation in the homicide and any evidence of familial or peer pressures that

       may have affected him; (4) the juvenile defendant’s incompetence, including his inability

       to deal with police officers or prosecutors and his incapacity to assist his own attorneys;

       and (5) the juvenile defendant’s prospects for rehabilitation.” Holman, 2017 IL 120655,

       ¶ 46 (citing Miller, 567 U.S. at 477-78).

Our prior opinion did not have the benefit of our supreme court’s guidance with respect to

evaluating a sentencing hearing for compliance with Miller. Therefore, we further conclude that

our prior examination of the merits of defendant’s Miller claim should not be given preclusive

effect and that his claim should be considered under the framework our supreme court adopted in

Holman.

¶ 22   Defendant argues that the sentencing court failed to consider his chronological age; any

evidence of immaturity, impetuosity, or failure to appreciate risks and consequences; or his

degree of involvement in the crimes. He further contends that the record contains no evidence

regarding whether defendant was incompetent or unable to assist in his own defense and that the



                                                   10 

No. 1-15-0043


sentencing court never made any finding of incorrigibility. He argues that he is entitled to a new


sentencing hearing that will comport with Miller. We disagree and find that defendant’s


sentencing hearing complied with Miller. 


¶ 23    The inquiry into whether a sentencing court complied with Miller is backwards-looking.


Id. ¶ 47.


        “In revisiting a juvenile defendant’s life without parole sentence, the only evidence that

        matters is evidence of the defendant’s youth and its attendant characteristics at the time of

        sentencing. Whether such evidence exists depends upon the state of the record in each

        case. A court revisiting a discretionary sentence of life without parole must look at the

        cold record to determine if the trial court considered such evidence at the defendant’s

        original sentencing hearing.” Id.

Furthermore, according to Holman, a key feature of the juvenile’s sentencing hearing is that the

defendant had the “opportunity to present evidence to show that his criminal conduct was the

product of immaturity and not incorrigibility.” Id. ¶ 49 (citing Montgomery, 577 U.S. at ___, 136

S. Ct. at 736).

¶ 24    Here, we have examined the cold record of the circuit court’s resentencing hearing

following remand, which includes the common law record and report of proceedings, and find

that the circuit court considered evidence of the defendant’s youth and its attendant

characteristics at the time of sentencing and that the defendant had the “opportunity to present

evidence to show that his criminal conduct was the product of immaturity and not

incorrigibility.” With respect to the first factor identified in Holman, defendant’s age at the time

of the offense and any evidence of immaturity, impetuosity and a failure to appreciate risks and

consequences, when imposing defendant’s sentence, the circuit court explicitly stated that it had



                                                 11 

No. 1-15-0043


considered the presentence investigation report (PSI), the arguments and testimony and evidence

at the resentencing hearing, the statutory sentencing factors, and “the crime and the criminal.”

The circuit court knew that defendant was 17 at the time of the offense, as both the State and

defendant noted defendant’s chronological age at the resentencing hearing. Neither the PSI nor

the testimony of defendant’s father, grandmother, grandfather, the mother of one of his children,

or Reverend McLean depicted defendant as immature, impetuous, or unable to appreciate risks

and consequences. Defendant was in his senior year of high school when he was arrested and

charged with the offenses at issue. He had previously been employed as a valet parking

attendant, an auto alarm installer, and a stockman at a market. Defendant had never seen a

psychiatrist or psychologist and, other than suffering from asthma, was physically healthy. He

drank a few cans of beer on weekends and denied ever having used drugs. He had a minimal,

nonviolent criminal history.

¶ 25   As to the second factor identified in Holman, defendant’s family and home environment,

the PSI noted that defendant was raised by his mother and father with a “normal childhood with

average grades in school.” At the resentencing hearing, defendant’s grandmother, grandfather,

father, and the mother of one of his two children testified on defendant’s behalf. His

grandparents testified that they helped raise defendant while his parents were working, he did

“fine” in high school, he had no trouble with the police, and he never showed any violent

tendencies. His father was employed at the University of Chicago and was a mechanical

engineer. His father agreed that defendant was doing well in school, had little trouble with the

police, did not have violent tendencies, had no disciplinary problems while incarcerated, and that

defendant was involved in his children’s lives. Reverend McLean testified that for over 43 years

he worked with thousands of young people, and that he was involved with defendant from his



                                               12 

No. 1-15-0043


arrest until his trial. Reverend McLean described defendant as articulate, sincere, and helpful

with other students. Defendant’s teachers told Reverend McLean that he had a good attitude, did

good work, and talked about joining the Air Force. Reverend McLean opined that defendant was

“intelligent and has ability, an attitude of real regret,” and believed he could be rehabilitated.

¶ 26   With respect to the third Holman factor, the sentencing court was familiar with the facts

of the case, stating that it had read our opinion affirming defendant’s convictions. At the

resentencing hearing, defendant’s counsel highlighted that defendant’s guilt for Boyd’s murder

was based on an accountability theory and that Henderson was more culpable for Boyd’s death.

Defense counsel stated that Henderson “was older, larger, stronger and was armed.” Counsel

emphasized that defendant tried to dissuade Henderson from killing Boyd and urged the

sentencing judge to give defendant “some light at the end of the tunnel, some hope for the future,

some hope of some day being released.”

¶ 27   Defendant does not, however, identify any evidence presented at trial or at resentencing

that might suggest he was coerced or pressured by anyone to participate in any of the offenses or

that he participated out of fear. At trial, the State introduced evidence that defendant was present

for and voluntarily participated in the sexual assault. There was also testimony from Detective

Tuider that defendant stated that he acted as the lookout while Henderson put Boyd in the trunk

of his car. Both Tuider and ASA Murray testified that defendant admitted to being a passenger in

Henderson’s car while they drove to the alley with Boyd in the trunk. According to the trial

testimony, defendant gave conflicting statements as to whether he helped Henderson remove

Boyd from the trunk and place her in the alley. There was consistent testimony that defendant

remained in the car while Henderson repeatedly drove over Boyd and then repeatedly stabbed

her to death. The evidence at trial and at resentencing showed that defendant was an active



                                                  13 

No. 1-15-0043


participant in the sexual assault and kidnapping, and the circuit court was well aware that

defendant’s murder conviction was based on an accountability theory and, therefore, was

unquestionably aware of defendant’s level of participation in Boyd’s death.

¶ 28   As to the fourth factor, defendant’s level of competence and ability to deal with police

officers or prosecutors and his capacity to assist his attorneys, neither the State nor defendant

introduced any evidence tending to show that defendant was incompetent, unable to deal with the

police or prosecutors, or incapable of assisting his attorneys. By all accounts, defendant was

physically healthy, a good student, and he had no known mental health issues.

¶ 29   Finally, with respect to the fifth Holman factor, defendant’s prospects for rehabilitation,

in addition to the testimony from his family members, the resentencing court heard testimony

from Reverend McLean regarding defendant’s prospects for rehabilitation. Reverend McLean

was the director of the Juvenile Justice Ministry for Metro-Chicago Youth for Christ and worked

with the youth section of the Cook County jail. He met defendant in the summer of 1986 and had

written a book that featured defendant’s story. He worked with defendant twice a week while

defendant was awaiting trial. He spoke with defendant’s teachers in Statesville about defendant’s

conduct and history while incarcerated and, based on his conversations with defendant and his

experience working with young people, Reverend McLean believed that defendant “could make

something worthwhile and good of his life.” Reverend McLean stated that defendant had

expressed sincere remorse for participating in the events culminating in Boyd’s death. The

resentencing court also heard defendant’s statement in allocution in which he expressed his

sorrow and condolences to Boyd’s family for their loss. Defendant acknowledged that he

exercised “very poor judgment” in the people he associated with. He stated that he was not the




                                               14 

No. 1-15-0043


man that the original sentencing judge believed him to be, and that he was “a different man than

I was [six] years ago.” He concluded his statement by saying, “I’m sorry.”

¶ 30      The circuit court stated that it considered the statutory factors in aggravation and

mitigation and neither the defendant nor the State asserted any argument with respect to any of

those factors.

¶ 31      Defendant contends that the circuit court never found that he was incorrigible. He argues

that the circuit court acknowledged that he was not incorrigible, based on the following

statement at resentencing:

                 “And the defendant’s light at the end of the tunnel will have to, in my judgment[,]

          rely on some future governor taking a look at his actions and deeds, which speak louder

          than words in the penal system, after a period of years and then determine whether or not

          the defendant is deserving of executive clemency, of mercy. That will be the light at the

          end of the tunnel, as far as I’m concerned. And it is not unrealistic for the defendant.”

Judge Schrier’s comments, however, must be considered in context. Defense counsel argued that

the sentencing court should give defendant “some light at the end of the tunnel, some hope for

the future, some hope of some day being released.” In explaining his sentence, Judge Schrier

stated:

                 “So, considering the presentence report, considering the arguments and testimony

          and evidence at this sentencing hearing, considering the factors set forth in the statute,

          considering the crime and the criminal, the crime being about as heinous a murder as one

          can imagine, and by a person who because of the nature of the crime, one can only

          determine to have evil intentions and to be absolutely heartless, merciless and heartless

          during the killing and torture of this young girl.”



                                                    15 

No. 1-15-0043


The circuit court’s statement is a clear indication that the resentencing judge believed defendant

to be incorrigible. The circuit court’s statement that “executive clemency, of mercy” was “not

unrealistic” is not the same as the circuit court concluding that defendant was capable of being

rehabilitated. Rather, considering the statement in context, we consider Judge Schrier’s statement

to be his conclusion that, based on his consideration of the crime and the criminal, the penalty he

imposed was warranted for an offender he found to be “really cold hearted, almost inhuman in

his participation in his brutal, heinous, evil doing.” Furthermore, the circuit court concluded that

defendant’s expression of remorse was not credible and that his potential for rehabilitation was

not presently evident. At best, the circuit court’s comments express uncertainty as to whether

defendant could ever be deserving of executive clemency at some remote and unknown time in

the future.

¶ 32    We find that the circuit court considered the type of evidence that Miller requires for a

juvenile sentencing hearing. Holman instructs that we review the cold record of the sentencing

hearing to determine whether the trial court considered a nonexhaustive list of factors in order to

comply with Miller, and directs that a defendant facing a sentence of life imprisonment without

parole is entitled to a sentencing hearing at which he had the opportunity to present evidence that

his crimes were the product of his youth and its attendant characteristics. Here, we find that the

Holman factors were sufficiently addressed, the defendant presented mitigating evidence that

addressed these factors, and the resentencing court considered them. Based on the record before

us, we cannot say that defendant’s sentencing hearing was constitutionally defective.

¶ 33    We acknowledge that a different sentencing court could have reached a different sentence

based on the evidence presented at defendant’s resentencing hearing. But nothing in Miller or

Holman suggests that we are free to substitute our judgment for that of the sentencing court. Our



                                                16 

No. 1-15-0043


role is to evaluate the sentencing hearing to ensure that a juvenile defendant had the opportunity

to present evidence related to the hallmarks of youth and that the circuit court considered the

defendant’s youth and its attendant characteristics. We find that defendant’s resentencing hearing

complied with Miller, Holman, and a contemporary understanding of the eighth amendment.

¶ 34                                     CONCLUSION

¶ 35   For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 36   Affirmed.




                                               17